Citation Nr: 1033036	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-30 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for tooth and gum disease, 
including as secondary to diabetes mellitus.  

2.  Whether new and material evidence as been received to reopen 
service connection for a right knee disability.  

3.  Entitlement to an initial rating in excess of 20 percent for 
arthritis of the left knee from August 22, 2005 to January 10, 
2006.  

4.  Entitlement to an increased rating for the residuals of an 
injury of the left knee, in excess of 10 percent prior to January 
10, 2006, and in excess of 30 percent from March 1, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to October 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of January and September 2006 rating decisions of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The January 2006 decision, 
in part, denied service connection for tooth and gum disease, 
denied reopening of service connection for a right knee 
disability based on new and material evidence, and denied a 
rating in excess of 10 percent for the service-connected 
residuals of a left knee injury.  The September 2006 decision 
granted a separate, 20 percent, rating for arthritis of the left 
knee from August 22, 2005 to January 10, 2006; awarded a 
temporary total rating for replacement of the left knee from 
January 10, 2006 to March 1, 2007; and awarded a 30 percent 
rating for the residuals of a left knee injury, with total knee 
replacement, from March 1, 2007.  As the Veteran continues to 
express dissatisfaction with these ratings, and they are less 
than the maximum under the applicable criteria, the claims remain 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

For an issue of reopening a previously denied claim, regardless 
of what the RO has done, the Board must address the question of 
whether new and material evidence has been received to reopen the 
claim, because the issue goes to the Board's jurisdiction to 
reach and adjudicate the underlying claim de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 
1 (1995).  In other words, the Board is required to first address 
whether new and material evidence has been received before the 
merits of a claim can be considered.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

The issue of service connection for a right knee disability on a 
de novo basis and the issue of a rating in excess of 30 percent 
from March 1, 2007 for the residuals of a total left knee 
replacement are addressed in the REMAND portion of the decision 
below, and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  In April 2010, prior to the promulgation of a decision in the 
appeal, VA received notification from the Veteran indicating that 
he wished to withdraw his appeal seeking service connection for 
tooth and gum disease, including as secondary to diabetes 
mellitus; there are no questions of fact or law remaining before 
the Board in this matter.  

2.  Service connection for the residuals of a right knee injury 
was denied by the RO in a May 1969 rating action that found that 
there was no evidence of a right knee disability.  

3.  By letter issued in May 1969 the Veteran was notified of the 
May 1969 rating decision and of his appellate rights, but did not 
file a timely appeal.  

4.  Since the May 1969 rating decision denying service connection 
for a right knee disability, the additional evidence not 
previously considered relates to an unestablished fact that is 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  

5.  From August 22, 2005, to January 10, 2006, arthritis of the 
left knee was manifested by extension limited to 15 degrees and 
flexion limited to 90 degrees.  

6.  For the rating period prior to January 10, 2006, other 
disability of the left knee was productive of no more than slight 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met; the Board has no further jurisdiction in the 
matter of service connection for tooth and gum disease, including 
as secondary to diabetes mellitus.  38 U.S.C.A. §§ 7104, 
7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2009).

2.  The May 1969 rating decision denial of service connection for 
a right knee disability became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009). 

3.  New and material evidence has been received to reopen service 
connection for a right knee disability.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  

4.  The criteria for a rating in excess of 20 percent for 
arthritis of the left knee were not met for the period from 
August 22, 2005 to January 10, 2006.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes (Code) 5003, 5261 
(2009).  

5.  The criteria for a rating in excess of 10 percent for other 
impairment of the left knee were not met for the period prior to 
January 10, 2006.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Code 5257 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, VCAA notice must 
notify the claimant of the meaning of new and material evidence 
and of what evidence and information (1) is necessary to reopen 
the claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial on the merits.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims prior to the initial adjudication 
of his claims.  An October 2005 letter provided notice in 
accordance with Kent, and also explained the evidence VA was 
responsible for providing and the evidence he was responsible for 
providing.  An April 2006 letter informed the Veteran of 
disability rating and effective date criteria.  The Veteran has 
had ample opportunity to respond/supplement the record and he has 
not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO has 
not, as yet, arranged for a medical examination of the Veteran's 
right knee, but the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach until 
a previously denied claim is reopened.  38 C.F.R. § 3.159 
(c)(4)(iii).  Examination of the left knee has been performed and 
are adequate for rating purposes of the period of time decided 
herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding 
that VA must provide an examination that is adequate for rating 
purposes).  The Veteran has not identified any evidence that 
remains outstanding.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claims.

Service Connection for Tooth and Gum Disease

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101. Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.

In a letter received by VA in May 2010, the Veteran wrote that he 
wished to "drop" his appeal as to service connection for tooth 
and gum disease that was before the Board.  Hence, there are no 
allegations of error of fact or law for appellate consideration 
on this claim.  Accordingly, the Board does not have jurisdiction 
to consider an appeal in this matter.  

Application to Reopen Service Connection for a Right Knee 
Disability 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during a Veteran's 
active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a condition 
noted during service is not shown to be chronic, then generally, 
a showing of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for a right knee disability was previously 
denied by the RO in a May 1969 rating decision on the basis that 
no right knee disability was demonstrated on examination by VA in 
March 1969.  By letter issued in May 1969, the Veteran was 
notified of the May 1969 rating decision and of his appellate 
rights.  Because the Veteran did not appeal this determination, 
it became a final decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103. 

In August 2005, the Veteran filed a claim to reopen service 
connection for residuals of a right knee injury.  In such cases 
where there is a prior final decision, it must first be 
determined whether or not new and material evidence has been 
received such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, evidence of record at the time of the May 1969 
rating decision denial of service connection for a right knee 
disability included the Veteran's STRs and a report of a March 
1969 VA compensation examination.  The STRs show no right knee 
abnormality on entry into service, but that on examination in May 
1967 and on examination for separation from service, a scar over 
the right knee was noted.  In addition, in May 1968, the Veteran 
reported right leg pain after falling.  On examination for 
separation from service, the Veteran reported trauma of both 
knees while in parachute school.  The March 1969 VA examination 
showed no right knee disability, so service connection was denied 
on the basis that there was no demonstration of current 
disability.  

In support of the August 2005 application to reopen, the Veteran 
submitted documentation of severe arthritis in the right knee 
leading to the replacement of the knee joint in April 2006.  
Review of the record shows documentation of right knee complaints 
noted in VA outpatient treatment records dated in 1993.  He also 
testified before the undersigned at the Board personal hearing in 
April 2010, that he had injured his right knee while in parachute 
jump school and in a fall while running for cover during a rocket 
attack in Vietnam.  

The Board finds that this evidence, not previously considered, 
relates to an unestablished fact of the current right knee 
disability that is necessary to substantiate the claim for 
service connection.  The Veteran's testimony of the injury 
sustained in combat and notation of right knee scar found in the 
STRs raise a reasonable possibility of substantiating the claim.  
For these reasons, the Board finds that new and material evidence 
has been received to reopen service connection for a right knee 
disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Increased Ratings for Left Knee Disabilities

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21 (2009).  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that "staged" ratings are appropriate for an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits symptoms 
that would warrant different ratings, a practice known as 
"staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regarding the issue related to left knee arthritis, the Board has 
considered the period of initial rating from August 22, 2005 to 
January 10, 2006, to see if the evidence warrants the assignment 
of a staged rating during this time period.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to these 
appeals.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.  

Service connection of the left knee was granted, and a 10 percent 
initial rating assigned, by the RO in a May 1969 rating decision, 
under Code 5257.  The 10 percent rating was in effect since, 
including at the time of the Veteran's August 2005 claim for 
increase, and is now a protected rating.  

Service connection for arthritis of the left knee, was granted in 
a September 2006 rating decision, which assigned an initial 
rating of 20 percent for left knee arthritis from August 2005.  
That rating remained in effect until January 2006 when a 
temporary total rating was awarded under 38 C.F.R. § 4.29.  After 
convalescence, the rating was based upon knee replacement under 
the provisions of Code 5055.  Effective on March 1, 2007, the 
rating was established as 30 percent for the postoperative 
residuals of a total left knee replacement.  The propriety of 
this rating will be addressed in the remand portion of this 
decision.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriated 
diagnostic codes for the specific joint or joints involved.  When 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or group 
of minor joints affected by limitation of motion.  These 10 
percent evaluations are combined, not added, under diagnostic 
code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, a 10 
percent evaluation will be assigned where there is X-ray evidence 
of involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. 4.71a, Code 5003.  

For ankylosis of the knee at a favorable angle in full extension, 
or in slight flexion between 0 and 10 degrees, a 30 percent 
rating is warranted.  38 C.F.R. § 4.71a, Code 5256.  

For slight impairment of the knee, with recurrent subluxation or 
lateral instability, a 10 percent rating is warranted; moderate 
impairment of the knee warrants a 20 percent rating; severe 
impairment of the knee warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 10 
percent rating.  A 20 percent rating requires that flexion be 
limited to 30 degrees.  A 30 percent rating requires that flexion 
be limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension by 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be limited 
by 15 degrees.  A 30 percent rating requires that extension be 
limited by 20 degrees.  38 C.F.R. § 4.71a, Code 5261.  

Impairment of the knee may be caused by both arthritic 
involvement and other disability such as recurrent subluxation or 
lateral instability.  In cases where there are distinct 
disabilities caused from arthritis of the knee as well as other 
impairment of the knee, separate evaluations may be assigned.  
See VAOPGCPREC 23-97.  If a rating is assigned under the 
provisions for other knee impairment (38 C.F.R. § 4.71a, Code 
5257) a separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98.  

For prosthetic replacement of the knee joint, a 100 percent 
rating will be awarded for one year following the implantation of 
the prosthesis.  Thereafter, a 60 percent rating will be 
warranted with chronic residuals consisting of severe painful 
motion or weakness in the affective extremity.  With intermediate 
degrees of residual weakness, pain, or limitation of motion, the 
rating is made by analogy to Codes 5256, 5261, or 5262, with a 
minimum rating of 30 percent.  38 C.F.R. § 4.71a, Code 5055.  

VA outpatient treatment records include a report dated in August 
2005.  At that time, the Veteran had complaints of degenerative 
joint disease of both his knees with daily pain that he rated as 
8 on a scale of 1 to 10.  This was increased with prolonged 
standing or walking.  He had had multiple steroid injections that 
offered transient relief and he was told that he would need 
bilateral knee replacements in the future.  Examination of the 
knees showed a positive patella grind bilaterally, active flexion 
bilaterally was to 90 degrees, with audible and palpable crepitus 
and pain.  Extension was to -20 degrees on the right.  The 
pertinent assessment was degenerative joint disease.  

An examination was conducted by VA in October 2005.  The Veteran 
complained of pain that he rated as 8/10.  The pain was constant.  
He also complained of swelling and stiffness, but denied locking 
and giving out.  He had fatigability and lack of endurance of the 
left knee secondary to pain.  He stated that he took ibuprofen 
occasionally, and had had a cortisone injection in the left knee.  
He stated that he experienced flare-ups with squatting and had 
difficulty standing from a seated position.  The flare-ups were 
worst in February and March.  He stated that he occasionally wore 
a knee sleeve, with some relief.  He dined any dislocation or 
subluxation of the left knee.  He denied having lost any days of 
work because of knee problems, because he worked as a computer 
programmer and sat all day.  He stated that he had to give up 
coaching a soccer team because he could not stand for the 110 
minutes of a game.  He stated that he had a limited ability to 
walk, difficulty climbing ladders and an inability to squat.  On 
examination, he ambulated with a cane in his right hand and his 
gait was antalgic.  He was able to sit, stand and transfer, but 
complained of discomfort when standing from a seated position and 
used the armrest of the chair to stand.  Examination of the left 
knee showed a 15 degree genu varus deformity.  There was no 
swelling, effusion, erythema, or gross instability noted.  There 
was a palpable lateral popliteal cyst.  There was patellofemoral 
crepitus noted on range-of-motion.  Anterior drawer, Lachman's 
and McMurray tests were negative.  On range of motion, the left 
knee lacked 15 degrees extension.  On passive extension there was 
10 degrees of extension lacking, with marked increase in pain.  
Flexion was to 90 degrees actively and 95 degrees passively, with 
increased pain.  There was a slight laxity on varus/valgus 
stress, but this was most likely due to the inability to achieve 
full extension.  Range of motion was unchanged after repetitions, 
but this did cause increased pain.  There was no fatigability, 
lack of endurance or gross incoordination noted.  Circumference 
around the mid-patella measured 19.5 inches, bilaterally. There 
was no gross muscle atrophy.  Motor strength was 5/5, 
bilaterally.  X-rays demonstrated advanced bilateral degenerative 
joint disease of the knees.  The diagnosis was advanced 
degenerative joint disease of the knees.  

The Veteran underwent a total knee arthroplasty of the left knee 
on January 10, 2006.  

Prior to his total knee replacement surgery on January 10, 2006, 
the Veteran carried ratings for two distinct disabilities of the 
left knee.  Other impairment of the knee was rated 10 percent 
disabling and was protected (Code 5257).  The arthritis of the 
knee was rated 20 percent disabling on the basis of limitation of 
motion of the knee joint (Code 5010-5261).  On examination by VA 
in October 2005, extension was limited to 15 degrees, and flexion 
was limited to 90 degrees.  Limitation of extension to 15 degrees 
warrants the assigned 20 percent evaluation, but no more, under 
Codes 5010-5260.  38 C.F.R. § 4.71a.  

There is no indication that at any time during the period prior 
to January 10, 2006 extension was further limited to at least 20 
degrees, including by pain, lack of endurance, or other factors 
for consideration under 38 C.F.R. §§ 4.40, 4.45, 4.59.  This 
would be necessary for a rating in excess of 20 percent for 
arthritis.  The weight of the evidence demonstrates that a 30 
percent rating would not be warranted for limitation of 
extension, which was to 90 degrees.  38 C.F.R. § 4.71a, Code 
5261. 

Regarding additional, other impairment of the knee joint that is 
rated under Code 5257, the Veteran manifested slight laxity to 
varus and valgus stressing, which does not meet the criteria for 
a rating in excess of 10 percent.  On examination, he denied 
locking or giving out of the knee and in testimony at his hearing 
in April 2010 he stated that he could not recall his knee having 
given out on him, only that he needed to sit from time to time 
because he could not maintain his weight.  Under these 
circumstances, the Board does not find that disability productive 
of more than slight other impairment of the left knee was 
demonstrated at any time for the period prior to the total knee 
replacement surgery on January 10, 2006.  As such, a rating in 
excess of 10 percent for this disability was not warranted for 
the period prior to January 10, 2006 under Code 5257.  38 C.F.R. 
§ 4.71a.  

The Board also has considered whether referral for extraschedular 
consideration is warranted.  An extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

In this case, comparing the Veteran's disability level and 
symptomatology to the rating schedule, the degree of disability 
throughout the appeal period under consideration is contemplated 
by the rating schedule.  The Veteran's left knee limitation of 
extension rated as part of the arthritis directly corresponds to 
the schedular criteria for the 20 percent evaluation for 
limitation of knee extension (Code 5261), which also incorporates 
various orthopedic factors that limit motion or function of the 
knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The slight 
left knee impairment caused by instability (Code 5257) that was 
noted on the examination report is specifically contemplated in 
the schedular rating criteria, and is the basis for a separate 
schedular rating that recognized functional impairment distinct 
from the service-connected arthritis with limitation of motion.  
For this reason, the Board finds that the assigned schedular 
ratings are adequate to rate the Veteran's left knee 
disabilities, and no referral for an extraschedular rating is 
required.  Finally, the Veteran has indicated that he is 
employed.  Consequently, the matter of entitlement to a total 
disability rating based on individual unemployability is not 
raised by the Veteran or the evidence of record.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  


ORDER

The appeal seeking service connection for tooth and gum disease, 
including as secondary to diabetes mellitus, is dismissed.  

New and material evidence having been received, service 
connection for a right knee disability is reopened.  

A rating in excess of 20 percent for arthritis of the left knee, 
from August 22, 2005 to January 10, 2006, is denied.  

A rating in excess of 10 percent for other impairment of the left 
knee, prior to January 10, 2010, is denied.  




REMAND

The Veteran is also seeking a rating in excess of 30 percent for 
the residuals of the total left knee replacement that he 
underwent in January 2006.  A 30 percent rating for the residuals 
of total left knee replacement was assigned as of March 1, 2007.  
Although the 30 percent rating was assigned following the one 
year total rating, the Veteran was not afforded a VA examination 
to ascertain the extent of possible post-surgical disability.  
Such an examination is considered necessary to adequately 
evaluate the residuals of total left knee replacement.  

Regarding the reopened claim for service connection for right 
knee disability, a medical opinion rendered in April 2006 to the 
effect that an opinion regarding any relationship between 
disability of the right knee and service would be speculative is 
inadequate for rating purposes.  The April 2006 VA examiner's 
opinion is ambiguous, suggesting both that the mere rendering of 
an opinion would be speculative, and also suggesting that if 
there were supporting evidence such an opinion could be provided.  
In this case, there is some supporting evidence that the VA 
examiner did not adequately consider or address as part of the 
history or basis for the non-opinion rendered.  The VA examiner 
did not adequately explain why an opinion regarding relationship 
of current right knee disability to service would be speculative.  
Before the Board can rely on an examiner's conclusion that an 
etiology opinion would be speculative, the examiner must explain 
the basis for such an opinion or the basis must otherwise be 
apparent in the Board's review of the evidence.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions"); Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 302 (2009) (VA must ensure that any 
medical opinion, including one that states no conclusion can be 
reached without resorting to speculation, is "based on sufficient 
facts or data"); Jones v. Shinseki, 23 Vet. App. 382 (2010) 
(holding the phrase "without resort to speculation" should 
reflect the limitations of knowledge in the medical community at 
large and not those of a particular examiner). 

In addition, the April 2006 VA examiner's opinion or non-opinion 
did not rely on a full and accurate facts in this case.  The 
April 2006 VA examiner wrote that there were no reports of 
treatment for a right knee condition during service; however, 
this summarized report of medical history is not accurate.  The 
Veteran participated in some paratroop exercises during service 
that are by their very nature traumatic to the ankle, knee, and 
hip joints.  In this Veteran's case, there was (belated) report 
of complaints right knee complaints during jump school.  At the 
service separation examination in October 1968, the Veteran 
reported a history of trauma to the knees following jump school 
with occasional subsequent trouble when retraumatizing the knee, 
suggesting evidence of chronic symptoms of the right knee during 
service.  

The service treatment records also include a May 1967 in-service 
examination report that shows a scar below the right knee, as 
does the October 1968 service separation examination report.  The 
STRs also show a right leg injury and right leg pain after 
falling in May 1968.  Moreover, at the Board personal hearing on 
appeal in April 2010, the Veteran gave testimony of the 
incurrence of a combat injury.  This testimony of combat, and the 
full facts that include scar over the right knee on examination 
in May 1967 and at service separation examination, a fall with 
right leg pain in May 1968, and chronic right knee symptoms in 
service, should be considered by the examiner rendering a nexus 
opinion.  See, e.g. Jandreau v. Nicholson, 492 F. 3d 1372 (2007); 
see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding an 
opinion based upon an inaccurate factual premise has no probative 
value).

Accordingly, the issues of service connection for a right knee 
disability (on the merits) and for an increased rating in excess 
of 30 percent for the residuals of a total left knee replacement 
for the period from March 1, 2007 are REMANDED for the following 
action:

1.  The RO/AMC should arrange for the Veteran to 
undergo a VA examination to ascertain the 
current nature and etiology of the postoperative 
residuals of a total right knee replacement, and 
the current level of impairment of total left 
knee replacement since March 1, 2007.  

Regarding the right knee, the examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent of more) that the right 
knee arthritis is related to service.  In 
rendering this opinion, the examiner should 
discuss the history that includes: parachute 
jumps in jump school; a right leg injury and 
right leg pain after falling in service in May 
1968; scar over the right knee on examination in 
May 1967 and at service separation examination; 
and chronic right knee symptoms in service. 

Regarding the left knee, the examiner should be 
requested to determine the current extent of any 
residuals of the left knee replacement surgery.  
The examiner should provide a thorough 
description of the residuals of left knee 
disability, including the Veteran's report of 
symptoms, and clinical findings concerning, to 
include observations of pain on motion, 
deformity, excess fatigability, incoordination, 
weakened movement, and other functional 
limitations, if any.  The relevant documents 
in the claims folder should be made available 
for review in connection with this examination.  
The examiner should provide complete rationale 
for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate 
the issues of service connection for a right 
knee disability (on the merits) and increased 
rating in excess of 30 percent for the residuals 
of a total left knee replacement (for the period 
from March 1, 2007).  If the determination 
remains unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
Veteran and his representative should be given 
an opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claims.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


